Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of B.M.W., a Minor Child              Appeal from the 6th District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 81876).
No. 06-14-00028-CV                                    Memorandum Opinion delivered by Justice
                                                      Moseley, Chief Justice Morriss and Justice
                                                      Carter participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed.
Therefore, we dismiss the appeal.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.




                                                      RENDERED JULY 24, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk